SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant XFiled by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) X Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to ss.240.14a-11(c) or ss.240.14a-12 GSE SYSTEMS, INC. (NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Payment of Filing Fee (Check the appropriate box): X No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transaction applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: N/A (2) Form, Schedule or Registration Statement No.: N/A (3) Filing Party: N/A (4) Date Filed: N/A GSE SYSTEMS, INC. 7133 Rutherford Road, Suite 200 Baltimore, MD 21244 (410) 277-3740 Dear Stockholder: You are cordially invited to attend a Special Meeting of Stockholders of GSE Systems, Inc. on December 13, 2007.The Special Meeting will begin at 11:00 a.m. local time at our headquarters located at 7133 Rutherford Road, Suite 200, Baltimore, Maryland 21244. Information regarding each of the matters to be voted on at the Special Meeting is contained in the attached Proxy Statement and Notice of Special Meeting of Stockholders. We urge you to read the Proxy Statement carefully. In addition to the formal items of business, I will be available at the meeting to answer your questions. The Proxy Statement is being mailed to all stockholders on or about November 19, 2007. Please note that only stockholders of record at the close of business on October 12, 2007 may vote at the meeting. Your vote is important. Whether or not you plan to attend the Special Meeting, please complete, date, sign and return the enclosed proxy card promptly. If you attend the meeting and prefer to vote in person, you may do so. We look forward to seeing you in Baltimore on December 13, 2007. Very truly yours, Jerome I. Feldman Chairman of the Board GSE SYSTEMS, INC. 7133 Rutherford Road, Suite 200 Baltimore, MD 21244 NOTICE OF A SPECIAL MEETING OF STOCKHOLDERS NOTICE IS HEREBY GIVEN thata special meeting of stockholders (the “Special Meeting”) of GSE Systems, Inc. (the “Company”) will be held on December 13, 2007, at 11:00 a.m. local time, at our headquarters located at 7133 Rutherford Road, Suite 200, Baltimore, Maryland and thereafter as it may from time to time be adjourned, for the purposes stated below: 1.To approve the Company’s Second Amended and Restated Bylaws; 2.To approve the Company’s Fourth Amended and Restated Certificate of Incorporation; 3.To approve the Company’s 1995 Long-Term Incentive Plan (as Amended and Restated effective September 25, 2007); and 4.To transact such other business as may properly come before the Special Meeting or at any adjournments or postponements thereof. The Board of Directors set October 12, 2007 as the record date for the meeting. This means that owners of the Company’s common stock at the close of business on that day are entitled to (a) receive this notice of the meeting, and (b) vote at the meeting or at any adjournments or postponements thereof. Information regarding each of the matters to be voted on at the Special Meeting is contained in the attached Proxy Statement and this Notice of Special Meeting of Stockholders. We urge you to read the Proxy Statement carefully. In addition to the formal items of business, I will be available at the meeting to answer your questions. YOUR VOTE IS IMPORTANT! PLEASE RETURN YOUR PROXY CARD PROMPTLY. Please note that only stockholders of record at the close of business on October 12, 2007 may vote at the meeting. The list of stockholders as of the record date will be open for the examination by any stockholder at the Company’s principal offices in Baltimore, Maryland for any purpose germane to the meeting for a period of ten days prior to the Special Meeting. The list also will be available for the examination by any stockholder present at the meeting. Only those stockholders of record at the close of business on October 12, 2007 are entitled to notice of and to vote at the Special Meeting and any adjournments thereof. Please note that information relating to stockholder proposals and submissions is located at the end of this proxy statement for your reference. If you plan to attend the Special Meeting, please mark the appropriate box on the enclosed proxy card to help us plan for the meeting. If you do not expect to attend the meeting, you may indicate your voting instructions on the enclosed proxy card, date and sign the card, and return it in the postage-paid envelope provided. Your prompt return of the enclosed proxy card will help assure a quorum at the meeting and avoid additional expenses associated with further solicitation. If you wish to attend the meeting and vote your shares in person at that time, you will still be able to do so. You may revoke your proxy before it is exercised by submitting to the Company’s Secretary a written notice of revocation or a subsequently signed proxy card, or by attending the meeting and voting in person. By Order of the Board of Directors Jeffery G. Hough Senior Vice President, Chief Financial Officer, Secretary & Treasurer Baltimore, Maryland November 19, 2007 YOUR VOTE IS IMPORTANT. WE ENCOURAGE YOU TO READ THE ENCLOSED PROXY STATEMENT. WHETHER YOU EXPECT TO BE PRESENT AT THE MEETING OR NOT, PLEASE SIGN, DATE AND RETURN THE PROXY CARD, AND MAIL IT IN THE ENVELOPE PROVIDED, AS SOON AS POSSIBLE SO THAT YOUR SHARES WILL BE REPRESENTED AND VOTED EVEN IF YOU DO NOT ATTEND. A RETURN ENVELOPE WHICH IS POSTAGE PRE-PAID IF MAILED IN THE UNITED STATES IS ENCLOSED FOR YOUR CONVENIENCE. IF YOU DO ATTEND THE MEETING, YOU MAY REVOKE YOUR PROXY AND VOTE IN PERSON. PLEASE NOTE THAT IF YOUR SHARES ARE HELD OF RECORD BY A BROKER, BANK OR OTHER NOMINEE AND YOU WISH TO VOTE AT THE SPECIAL MEETING, YOU MUST OBTAIN A PROXY ISSUED IN YOUR NAME FROM THAT RECORD HOLDER. TABLE OF CONTENTS ABOUT THE SPECIAL MEETING 1 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 9 DIRECTORS AND EXECUTIVE OFFICERS 13 COMPENSATION OF DIRECTORS AND EXECUTIVE OFFICERS 16 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 22 COMPENSATION COMMITTEE REPORT ON EXECUTIVE COMPENSATION 22 STOCKHOLDER COMMUNICATIONS WITH DIRECTORS 25 STOCKHOLDER PROPOSALS 25 PROPOSALS RECOMMENDED FOR CONSIDERATION BY STOCKHOLDERS 26 PROPOSAL 1 - APPROVAL OF THE PROPOSED SECOND AMENDED AND RESTATED BYLAWS 26 PROPOSAL 2 - APPROVAL OF THE PROPOSED FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION 27 PROPOSAL 3 - APPROVAL OF THE PROPOSED 1995 LONG-TERM INCENTIVE PLAN (AS AMENDED AND RESTATED, EFFECTIVE SEPTEMBER 25, 2007) 29 OTHER BUSINESS 31 ANNUAL REPORT AND FINANCIAL STATEMENTS 32 GSE SYSTEMS, INC. 7133 Rutherford Road, Suite 200 Baltimore, MD 21244 (410) 277-3740 PROXY STATEMENT FOR THE SPECIAL MEETING OF STOCKHOLDERS To be Held on Thursday, December 13, 2007 ABOUT THE SPECIAL MEETING WHY DID YOU SEND ME THIS PROXY STATEMENT? The Board of Directors (the “Board”) of GSE Systems, Inc. (the “Company”) is furnishing you this proxy statement and accompanying proxy card in connection with the solicitation of proxies by the Board for use at the Special Meeting of GSE Systems stockholders. The Special Meeting will be held at 11:00 a.m. local time on Thursday, December 13, 2007 at our headquarters located at 7133 Rutherford Road, Suite 200, Baltimore, Maryland. The proxies may also be voted at any adjournments or postponements of the Special Meeting. This proxy statement summarizes the information you need to make an informed vote on the proposals to be considered at the Special Meeting. However, you do not need to attend the Special Meeting to vote your shares. Instead, you may simply complete, sign and return the enclosed proxy card using the envelope provided. The address of the Company’s principal executive offices is 7133 Rutherford Road, Suite 200, Baltimore, Maryland, 21244. The proxy materials and the Company’s 2007 Quarterly Report on Form 10-Q for the quarterly period ending September 30, 2007 are first being sent to stockholders on or about November 19, 2007. WHAT IS THE PURPOSE OF THE SPECIAL MEETING? The purpose of the Special Meeting is to: 1.Approve amendment of the Company’s Amended and Restated Bylaws as set forth in the proposed Second Amended and Restated Bylaws (see Exhibit A on page 33) allowing for utilization of the Direct Registration System; 2.Approve amendment of the Company’s Third Amended and Restated Certificate of Incorporation (the “Certificate”) as set forth in the proposed Fourth Amended and Restated Certificate of Incorporation (see Exhibit B on page 44) providing for an increase in the number of shares of common stock authorized from 18,000,000 to 30,000,000 in order to have sufficient shares available for future issuance; and 3.Approve amendment of the Company’s 1995 Long-Term Incentive Plan (as Amended and Restated effective April 28, 2005) (the “Plan”) as set forth in the proposed 1995 Long-Term Incentive Plan (as Amended and Restated effective September 25, 2007) (see Exhibit C on page 52) providing for an increase of 1,000,000 shares of common stock available for future issuance and to extend the term of the Plan an additional 10 years. 1 Our Board has taken unanimous affirmative action with respect to each of the foregoing proposals and recommends that the stockholders vote “FOR” each of the proposals. In addition, our management will respond to questions from stockholders. HOW MANY VOTES DO I HAVE? We will send this proxy statement, the attached Notice of Special Meeting, and the enclosed proxy card on or about November 19, 2007 to all stockholders. Stockholders who owned GSE Systems common stock (“Common Stock”) at the close of business on October 12, 2007 (the “Record Date”) are entitled to one vote for each share of Common Stock they held on that date, in all matters properly brought before the Special Meeting. On the Record Date, there was one class of stock issued and outstanding, the Common Stock. On that date there were 15,106,000 shares of Common Stock outstanding. Each share of Common Stock is entitled to one vote. Brokers who hold shares of GSE Systems Common Stock in street name may not have the authority to vote on certain matters for which they have not received voting instructions from beneficial owners. Such broker non-votes, although present for quorum purposes, will be deemed shares not present to vote on such matters and will not be included in calculating the number of votes necessary for approval of such matters. All properly executed written proxies that are delivered pursuant to this solicitation will be voted at the meeting in accordance with the directions given in the proxy unless the proxy is revoked before the meeting. As a stockholder, you should specify your choice for each matter on the enclosed form of proxy. If no instructions are given, proxies that are signed and returned will be voted “FOR” the proposal to amend the Company’s Amended and Restated Bylaws as set forth in the proposed Second Amended and Restated Bylaws and
